Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXECUTION COPY Exhibit 4.1 USAA AUTO OWNER TRUST 2008-3 Class A-1 2.88363% Auto Loan Asset Backed Notes Class A-2 3.58% Auto Loan Asset Backed Notes Class A-3 4.28% Auto Loan Asset Backed Notes Class A-4 4.71% Auto Loan Asset Backed Notes Class B 7.14% Auto Loan Asset Backed Notes INDENTURE Dated as of July 23, 2008 THE BANK OF NEW YORK MELLON, as the Indenture Trustee CROSS REFERENCE TABLE 1 TIA Indenture Section Section 310 (a) (1) 6.11 (a) (2) 6.11 (a) (3) 6.10; 6.11 (a) (4) N.A. 2 (a) (5) 6.11 (b) 6.8; 6.11 (c) N.A. 311 (a) 6.12 (b) 6.12 (c) N.A. 312 (a) 7.1 (b) 7.2 (c) 7.2 313 (a) 7.3 (b) (1) 7.3 (b) (2) 7.3 (c) 7.3 (d) 7.3 314 (a) 3.9 (b) 3.6; 11.15 (c) (1) 11.15 (c) (2) 11.1 (c) (3) 11.1 (d) 11.1 (e) 11.1 (f) N.A. 315 (a) 6.1 (b) (b) 6.5 (c) 6.1 (a) (d) 6.1 (c) (e) 5.13 316 (a) (1) (A) 5.11 (a) (1) (B) 5.12 (a) (2) N.A. (b) 5.7 (c) 5.6 (b) 317 (a) (1) 5.3 (b) (a) (2) 5.3 (d) (b) 3.3 (c) 318 (a) 11.7 1 Note: This Cross Reference Table shall not, for any purpose, be deemed to be part of this Indenture. 2 N.A. means Not Applicable. TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE 2 SECTION 1.1 Definitions 2 SECTION 1.2 Incorporation by Reference of Trust Indenture Act 2 SECTION 1.3 Other Interpretive Provisions 2 ARTICLE II THE NOTES 3 SECTION 2.1 Form 3 SECTION 2.2 Execution, Authentication and Delivery 3 SECTION 2.3 Temporary Notes 3 SECTION 2.4 Registration of Transfer and Exchange 4 SECTION 2.5 Mutilated, Destroyed, Lost or Stolen Notes 7 SECTION 2.6 Persons Deemed Owners 8 SECTION 2.7 Payment of Principal and Interest; Defaulted Interest 8 SECTION 2.8 Cancellation 9 SECTION 2.9 Release of Collateral 9 SECTION 2.10 Book-Entry Notes 9 SECTION 2.11 Notices to Clearing Agency 10 SECTION 2.12 Definitive Notes 10 SECTION 2.13 Authenticating Agents 11 SECTION 2.14 Tax Treatment 11 ARTICLE III COVENANTS 12 SECTION 3.1 Payment of Principal and Interest 12 SECTION 3.2 Maintenance of Office or Agency 12 SECTION 3.3 Money for Payments To Be Held in Trust 12 SECTION 3.4 Existence 14 SECTION 3.5 Protection of Collateral 14 SECTION 3.6 Opinions as to Collateral 15 SECTION 3.7 Performance of Obligations; Servicing of Receivables 15 SECTION 3.8 Negative Covenants 16 SECTION 3.9 Annual Compliance Statement 16 SECTION 3.10 Restrictions on Certain Other Activities 17 SECTION 3.11 Restricted Payments 18 SECTION 3.12 Notice of Events of Default 18 SECTION 3.13 Further Instruments and Acts 18 i TABLE OF CONTENTS (Continued) Page SECTION 3.14 Compliance with Laws 18 SECTION 3.15 Perfection Representations, Warranties and Covenants 18 ARTICLE IV SATISFACTION AND DISCHARGE 18 SECTION 4.1 Satisfaction and Discharge of Indenture 18 SECTION 4.2 Application of Trust Money 19 SECTION 4.3 Repayment of Monies Held by Paying Agent 19 ARTICLE V REMEDIES 19 SECTION 5.1 Events of Default 19 SECTION 5.2 Acceleration of Maturity; Waiver of Event of Default 20 SECTION 5.3 Collection of Indebtedness and Suits for Enforcement by the Indenture Trustee 21 SECTION 5.4 Remedies; Priorities 23 SECTION 5.5 Optional Preservation of the Collateral 25 SECTION 5.6 Limitation of Suits 26 SECTION 5.7 Unconditional Rights of Noteholders to Receive Principal and Interest 27 SECTION 5.8 Restoration of Rights and Remedies 27 SECTION 5.9 Rights and Remedies Cumulative 27 SECTION 5.10 Delay or Omission Not a Waiver 27 SECTION 5.11 Control by Noteholders 27 SECTION 5.12 Waiver of Past Defaults 28 SECTION 5.13 Undertaking for Costs 28 SECTION 5.14 Waiver of Stay or Extension Laws 29 SECTION 5.15 Action on Notes 29 SECTION 5.16 Performance and Enforcement of Certain Obligations 29 SECTION 5.17 Sale of Collateral 30 ARTICLE VI THE INDENTURE TRUSTEE 30 SECTION 6.1 Duties of the Indenture Trustee 30 SECTION 6.2 Rights of the Indenture Trustee 32 SECTION 6.3 Individual Rights of the Indenture Trustee 33 SECTION 6.4 The Indenture Trustees Disclaimer 33 SECTION 6.5 Notice of Defaults 33 ii TABLE OF CONTENTS (Continued) Page SECTION 6.6 Reports by the Indenture Trustee to Noteholders 34 SECTION 6.7 Compensation and Indemnity 34 SECTION 6.8 Removal, Resignation and Replacement of the Indenture Trustee 34 SECTION 6.9 Successor Indenture Trustee by Merger 35 SECTION 6.10 Appointment of Co-Indenture Trustee or Separate Indenture Trustee 36 SECTION 6.11 Eligibility; Disqualification 37 SECTION 6.12 Preferential Collection of Claims Against the Issuer 37 SECTION 6.13 Representations and Warranties 37 ARTICLE VII NOTEHOLDERS LISTS AND REPORTS 38 SECTION 7.1 The Issuer to Furnish the Indenture Trustee Names and Addresses of Noteholders 38 SECTION 7.2 Preservation of Information; Communications to Noteholders 38 SECTION 7.3 Reports by the Indenture Trustee 38 ARTICLE VIII ACCOUNTS, DISBURSEMENTS AND RELEASES 38 SECTION 8.1 Collection of Money 38 SECTION 8.2 Trust Accounts 39 SECTION 8.3 General Provisions Regarding Accounts 39 SECTION 8.4 Release of Collateral 40 SECTION 8.5 Opinion of Counsel 41 ARTICLE IX SUPPLEMENTAL INDENTURES 41 SECTION 9.1 Supplemental Indentures Without Consent of Noteholders 41 SECTION 9.2 Supplemental Indentures with Consent of Noteholders 42 SECTION 9.3 Execution of Supplemental Indentures 44 SECTION 9.4 Effect of Supplemental Indenture 44 SECTION 9.5 Conformity With Trust Indenture Act 44 SECTION 9.6 Reference in Notes to Supplemental Indentures 44 ARTICLE X REDEMPTION OF NOTES 45 SECTION 10.1 Redemption 45 SECTION 10.2 Form of Redemption Notice 45 SECTION 10.3 Notes Payable on Redemption Date 45 iii TABLE OF CONTENTS (Continued) Page ARTICLE XI MISCELLANEOUS 46 SECTION 11.1 Compliance Certificates and Opinions, etc 46 SECTION 11.2 Form of Documents Delivered to the Indenture Trustee 47 SECTION 11.3 Acts of Noteholders 48 SECTION 11.4 Notices 48 SECTION 11.5 Notices to Noteholders; Waiver 49 SECTION 11.6 Alternate Payment and Notice Provisions 49 SECTION 11.7 Conflict with Trust Indenture Act 49 SECTION 11.8 Effect of Headings and Table of Contents 50 SECTION 11.9 Successors and Assigns 50 SECTION 11.10 Severability 50 SECTION 11.11 [RESERVED] 50 SECTION 11.12 Legal Holidays 50 SECTION 11.13 Governing Law 50 SECTION 11.14 Counterparts 50 SECTION 11.15 Recording of Indenture 50 SECTION 11.16 Trust Obligation 50 SECTION 11.17 No Petition 51 SECTION 11.18 Intent 51 SECTION 11.19 Submission to Jurisdiction; Waiver of Jury Trial 51 SECTION 11.20 Subordination of Claims 52 SECTION 11.21 Limitation of Liability of Owner Trustee 53 SECTION 11.22 Information Requests 53 SECTION 11.23 Inspection 53 iv Schedule I Perfection Representations, Warranties and Covenants Exhibit A Forms of Notes v This INDENTURE , dated as of July 23, 2008 (as amended, modified or supplemented from time to time, this  Indenture ), is between USAA AUTO OWNER TRUST 2008-3 , a Delaware statutory trust (the  Issuer ), and THE BANK OF NEW YORK MELLON , a banking corporation organized under the laws of the State of New York, solely as trustee and not in its individual capacity (the  Indenture Trustee ). Each party agrees as follows for the benefit of the other party and the equal and ratable benefit of the Holders of the Issuers Class A-1 2.88363% Auto Loan Asset Backed Notes (the
